DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2006/0212069) in view of McCuen (US 8,960,520) further in view of Heinrich et al (US 2005/0131390), hereinafter Heinrich.

Regarding claim 21, Shelton discloses an end effector (Fig. 1, item 14) for use with a surgical stapling system (Fig. 1, item 10) comprising a handle (Fig. 1, item 12), wherein said end effector comprises: 
(Fig. 1, item 46) comprising a plurality of staples removably stored therein (Para. 0030); and 
a sensor assembly (Fig. 1, item 55), comprising: 
a first sensor (Fig. 1, item 62) configured to sense a force on a tissue (Para. 0033); 
a second sensor (Fig. 1, item 62) configured to sense said force on said tissue (Para. 0033, series of load sensors); and 
a second processor (Fig. 2, item 60), wherein said second processor is configured to receive a first signal indicative of said force and a second signal indicative of said force (Para. 0033), wherein said second processor is configured to generate a third signal based on said first signal and said second signal (Claim 5), and wherein said second processor is configured effect a function of said end effector based on a comparison of said third signal to a threshold (Claim 5).
Shelton is silent about the surgical stapling system comprising a first processor and a second processor operably coupled to the first processor via a wired connection, wherein said first processor is configured to receive said third signal.
However, McCuen teaches a surgical stapling system (Fig. 1) comprising a first processor (Fig. 16, item 606) and a second processor (Fig. 16, item 600) operably coupled to the first processor via a wired connection (Col. 22, lines 44-60), wherein said first processor is configured to receive said third signal (Col. 22, lines 30-45).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton and McCuen to modify the device of Shelton to include an additional processor, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change to allow for further, more complex processing of the signals and monitoring of the data.
Shelton is silent about the second sensor being configured to sense a rate of change in the force on the tissue.
However, Heinrich teaches a sensor being configured to sense a rate of change in the force on the tissue (Para. 0119 and 0124).
(Heinrich, Para. 0119).

Regarding claim 22, Shelton discloses the end effector further comprising a first jaw (Fig. 1, item 42) and a second jaw (Fig. 1, item 46) movable relative to said first jaw between an open position and a closed position (Para. 0029).
Shelton is silent about the first processor is configured to adjust a rate at which said second jaw moves toward said closed position based on said third signal.
However, McCuen teaches the first processor is configured to adjust a rate at which said second jaw moves toward said closed position based on said third signal (Col. 26, line 52-Col. 27, line 20).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton and McCuen to modify the device of Shelton to include adjusting a rate of closure, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change in order to prevent the end effector from being damaged if the sensors sense the tissue is too thick.

Regarding claim 23, Shelton discloses the end effector further comprising a first jaw (Fig. 1, item 42) and a second jaw (Fig. 1, item 46) movable relative to said first jaw between an open position and a closed position (Para. 0029), wherein said first processor is configured adjust a force said second jaw applies to said tissue based on said third signal (Para. 0033-0035).

Regarding claim 24, Shelton discloses the end effector wherein said second processor is configured to generate said third signal by adjusting said first signal in response to said second signal (Para. 0033-0035, second processor monitors the first applied and adjusts the clamping force accordingly).

Regarding claim 25, Shelton discloses the end effector further comprising a memory (Para. 0049) operably coupled to said second processor.

Regarding claim 26, Shelton discloses the end effector wherein said first sensor and said second sensor are connected in series with respect to a power line (Para. 0033).

Regarding claim 27, Shelton in view of McCuen further in view of Heinrich does not expressly disclose the end effector wherein said first sensor and said second sensor are connected in parallel with respect to a power line.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to position the sensors in parallel rather than series, as taught by Shelton, because it would have been an obvious matter of design choice and Applicant has not disclosed that the sensors in parallel provides an advantage, is used for a particular purpose, or solves a stated problem.

Regarding claim 28, Shelton discloses the end effector further comprising a single module (Fig. 1) comprising said first sensor, said second sensor, and said second processor (Fig. 1, single module is the surgical instrument 10).

Regarding claim 29, Shelton is silent about the end effector wherein: said first sensor comprises a strain gauge; and said second sensor comprises a strain gauge.
However, McCuen teaches a first sensor comprises a strain gauge (Col. 20, lines 38-60); and asecond sensor comprises a strain gauge (Col. 20, lines 38-60).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Shelton to include strain gauges, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change in order to utilize reliable, well-known sensors, allowing for ease of repair and replacement of parts.

Regarding claim 30, Shelton discloses an end effector (Fig. 1, item 14) for use with a surgical stapling system (Fig. 1, item 10) comprising a handle (Fig. 1, item 12), wherein said end effector comprises: 
a staple cartridge (Fig. 1, item 46) comprising a plurality of staples removably stored therein (Para. 0030); and 
a detector assembly (Fig. 1, item 55), comprising: 
a first detector (Fig. 1, item 62) configured to sense a force on a tissue (Para. 0033); 
a second detector (Fig. 1, item 62) configured to sense said force on said tissue (Para. 0033, series of load sensors); and 
a end effector processor (Fig. 2, item 60), wherein said end effector processor is configured to interrogate said first detector and said second detector to determine said force on said tissue (Para. 0033), wherein said end effector processor is configured to generate a signal based on said interrogation (Claim 5), and wherein said second processor is configured effect a function of said end effector based on a comparison of said signal to a threshold (Claim 5).
Shelton is silent about the surgical stapling system comprising a handle processor and an end effector processor operably coupled to the handle processor via a wired connection, wherein said handle processor is configured to receive third signal.
However, McCuen teaches a surgical stapling system (Fig. 1) comprising a first processor (Fig. 16, item 606) and a second processor (Fig. 16, item 600) operably coupled to the first processor via a wired connection (Col. 22, lines 44-60), wherein said first processor is configured to receive said signal (Col. 22, lines 30-45).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton and McCuen to modify the device of Shelton to include an additional processor, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change to allow for further, more complex processing of the signals and monitoring of the data.
Shelton is silent about the second detector being configured to sense a rate of change in the force on the tissue.
(Para. 0119 and 0124).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton, McCuen, and Heinrich to modify the device of Shelton in view of McCuen to incorporate the sensor of Heinrich.  A person of ordinary skill in the art would have been motivated to make such change in order to regulate the clamping force on the end effector to avoid damage to the end effector and to the tissue (Heinrich, Para. 0119)

Regarding claim 31, Shelton discloses the end effector further comprising a first jaw (Fig. 1, item 42) and a second jaw (Fig. 1, item 46) movable relative to said first jaw between an open position and a closed position (Para. 0029).
Shelton is silent about the handle processor is configured to adjust a rate at which said second jaw moves toward said closed position based on said signal.
However, McCuen teaches the handle processor is configured to adjust a rate at which said second jaw moves toward said closed position based on said signal (Col. 26, line 52-Col. 27, line 20).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton and McCuen to modify the device of Shelton to include adjusting a rate of closure, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change in order to prevent the end effector from being damaged if the sensors sense the tissue is too thick.

Regarding claim 32, Shelton teaches the end effector further comprising a first jaw (Shelton, Fig. 1, item 42) and a second jaw (Shelton, Fig. 1, item 46) movable relative to said first jaw between an open position and a closed position (Shelton, Para. 0029), wherein said handle processor is configured adjust a force said second jaw applies to said tissue based on said third signal (Para. 0033-0035).

Regarding claim 33, Shelton discloses the end effector further comprising a memory (Para. 0049) operably coupled to said end effector processor.

Regarding claim 34, Shelton discloses the end effector wherein said first detector and said second detector are connected in series with respect to a power line (Para. 0033).

Regarding claim 35, Shelton in view of McCuen further in view of Heinrich does not expressly disclose the end effector wherein said first detector and said second detector are connected in parallel with respect to a power line.
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to position the sensors in parallel rather than series, as taught by Shelton, because it would have been an obvious matter of design choice and Applicant has not disclosed that the sensors in parallel provides an advantage, is used for a particular purpose, or solves a stated problem.

Regarding claim 36, Shelton discloses the end effector further comprising a single module (Fig. 1) comprising said first detector, said second detector, and said end effector processor (Fig. 1, single module is the surgical instrument 10).

Regarding claim 37, Shelton is silent about the end effector wherein: said first detector comprises a field sensor; and said second detector comprises a strain gauge.
However, McCuen teaches a first sensor comprises a field sensor (Col. 20, lines 38-60); and asecond sensor comprises a strain gauge (Col. 20, lines 38-60).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Shelton to include strain gauges, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change in order to utilize reliable, well-known sensors, allowing for ease of repair and replacement of parts.

Regarding claim 38, Shelton discloses an end effector (Fig. 1, item 14) for use with a surgical stapling system (Fig. 1, item 10) comprising a handle (Fig. 1, item 12), wherein said end effector comprises: 
(Fig. 1, item 46) comprising a plurality of fasteners removably stored therein (Para. 0030); and 
an identification assembly (Fig. 1, item 55), comprising: 
a first sensor (Fig. 1, item 62) configured to identify a force on a tissue (Para. 0033); 
a second sensor (Fig. 1, item 62) configured to identify said force on said tissue (Para. 0033, series of load sensors); and 
a second processor (Fig. 2, item 60), wherein said second processor is configured to receive a first signal indicative of said force and a second signal indicative of said force (Para. 0033), wherein said second processor is configured to generate a third signal based on said first signal and said second signal (Claim 5), and wherein said second processor is configured effect a function of said end effector based on a comparison of said third signal to a threshold (Claim 5).
Shelton is silent about the surgical stapling system comprising a primary processor and a second processor operably coupled to the primary processor via a wired connection, wherein said primary processor is configured to receive said third signal.
However, McCuen teaches a surgical stapling system (Fig. 1) comprising a primary processor (Fig. 16, item 606) and a second processor (Fig. 16, item 600) operably coupled to the primary processor via a wired connection (Col. 22, lines 44-60), wherein said primary processor is configured to receive said third signal (Col. 22, lines 30-45).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton and McCuen to modify the device of Shelton to include an additional processor, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change to allow for further, more complex processing of the signals and monitoring of the data.
Shelton is silent about the second sensor being configured to identify a rate of change in the force on the tissue.
However, Heinrich teaches a sensor being configured to identify a rate of change in the force on the tissue (Para. 0119 and 0124).
(Heinrich, Para. 0119)

Regarding claim 39, Shelton discloses the end effector further comprising a memory (Para. 0049) operably coupled to said second processor.

Regarding claim 40, Shelton is silent about the end effector wherein: said first sensor comprises a strain gauge; and said second sensor comprises a strain gauge.
However, McCuen teaches a first sensor comprises a strain gauge (Col. 20, lines 38-60); and asecond sensor comprises a strain gauge (Col. 20, lines 38-60).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Shelton to include strain gauges, as taught by McCuen.  A person of ordinary skill in the art would have been motivated to make such change in order to utilize reliable, well-known sensors, allowing for ease of repair and replacement of parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731